Citation Nr: 0630359	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-07 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied service connected claim for 
osteomyelitis, right tibia, under 38 U.S.C.A. § 1151.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied service connected claim for 
osteomyelitis, left shoulder, under 38 U.S.C.A. § 1151.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic obstructive pulmonary disease (COPD) with asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to November 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Chicago Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran failed to report for a Travel Board hearing 
scheduled in May 2006.  The Board subsequently found that the 
veteran had shown good cause for not appearing for the 
scheduled hearing.  In August 2006 correspondence, the 
veteran indicated that he desired a video conference hearing 
and not a Travel Board hearing.  Inasmuch as video conference 
or Travel Board hearings are scheduled by the RO, this case 
must be returned to the RO to arrange for such a hearing. 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should ask the veteran to clarify whether he desires a 
video conference hearing or a Travel Board hearing in Chicago 
and then coordinate arrangements with the Chicago RO to 
schedule the veteran for the appropriate hearing before a 
Veteran's Law Judge.  After the hearing is conducted, the 
case should be returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


